DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 02/21/2019.  Claims 1-10 are currently pending and have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a holding part for part for holding and rotating the object for polishing purpose” in claim 1. Where in the instant case the holding part is interpreted per the Applicant’s disclosure in paragraph [0032] to be a circular shaped ring.
“a driving unit which drives said carrier and said conditioner” in claim 1. Where in the instant case the driving unit is interpreted per the Applicant’s disclosure to be a driving unit.
“at least one directional control unit that controls the rotational direction of said conditioner” in claim 1. Where in the instant case the at least one directional control unit is interpreted per the Applicant’s disclosure to be a directional control unit.
“said directional adjustment unit is configured such that, when said directional adjustment unit is set in one position, said carrier and said conditioner rotate in a same direction, and when said direction control unit is set in another position, said 20carrier and said conditioner rotate in opposite directions” in claim 1. Where in the instant case the at least one directional adjustment unit is interpreted per the Applicant’s disclosure in paragraphs [0034-0046] to comprise the following: a driving component (41) being a pinion and surrounding surface (22) and inner surface 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the following limitations fail to comply with the written description requirement:
“a driving unit which drives said carrier and said conditioner” lacks written description because this term invokes the interpretation under 112(f) and nowhere in the Applicant’s disclosure is it clear what the driving unit is.
“at least one directional control unit that controls the rotational direction of said conditioner” lacks written description because this term invokes 112(f) and nowhere in the Applicant’s disclosure is it clear what the directional control unit is.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
The limitation “a driving unit which drives said carrier and said conditioner” is indefinite because there is no clear definition as to what the driving unit is and as such one of ordinary skill in the art would be unable to determine where infringement begins and ends. For purposes of examination the Office will interpret the limitation to read as “a driver
The limitation “at least one directional control unit that controls the rotational direction of said conditioner” is indefinite because there is no clear definition as to what the at least one directional control unit is and as such one of ordinary skill in the art would be unable to determine where infringement begins and ends. For purposes of examination the Office believes this to be a typographical error and will interpret the limitation to read as “at least one directional adjustment
The limitation “wherein said directional adjustment unit …” lacks proper antecedent basis. Where is the directional adjustment unit recited above. For purposes of examination the Office will interpret the limitation “at least one directional control unit …” to read as “at least one directional adjustment
The limitation “when said directional control unit is set in another position…” is indefinite because it further refers to the control unit and not to the now interpreted “directional adjustment unit”. For purposes of examination the Office will interpret the limitation to read as “when said directional adjustment
	Claims 2-10 are rejected as being dependent on claim 1.
	Regarding claim 6, the limitation “said conditioner has a base surface that faces a direction that the same as a polishing side of the holding part” is indefinite because the term “that the same as” is unclear what to actually being referred to. For purposes of examination the Office will interpret the limitation to read as “aid conditioner has a base surface that faces a direction that is in the same direction as a polishing side of the holding part”.
	Regarding claims 9 and 10, the limitation “for conditioning a pad on said rotating table more effectively” is indefinite because the term “effectively” is a term of degree. Where does infringement begin and end with the term “effectively”?
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 1, Chen et al (US PGPUB 2014/0273756) teaches in figures 1 and 2, a substrate precession mechanism device adapted for polishing an object, comprising: 
	a carrier that includes a holding part for holding and rotating the object for polishing purpose (102); 
(120); and 
	a transmission mechanism connected with said carrier on one side and said conditioner on the other side (290).
	Bartlett (US Patent No. 6,506,099) teaches in figure 2 a driving carrier head in a wafer polishing system adapted for polishing an object, comprising: 
	a carrier that includes a holding part for holding and rotating the object for polishing purpose (50); and 
	a transmission mechanism connected with said carrier on one side and said conditioner on the other side (52, 108, 110).
	The art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “at least one directional adjustment unit that controls the rotational direction of said conditioner, wherein said is configured such that, when said directional adjustment unit is set in one position, said carrier and said conditioner rotate in a same direction, and when said direction adjustment unit is set in another position, said 20carrier and said conditioner rotate in opposite directions”. The directional adjustment unit comprising: a driving component (41) being a pinion and surrounding surface (22) and inner surface (30) to be formed with teeth to mesh with the pinon, a supporting unit (42), a connecting component (43) including a slidable engaging portion (431) and a recess (400), and a locking component (44), together in combination with the rest of the limitations in the independent claim.
	Claim(s) 2-10 would be allowed as being dependent on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Benner (US Patent No. 7,217,172) teaches an end effector arm that moves back and forth and changes the direction of the rotation of the carrier head but does not teach a driving component being a pinion and surrounding surface and inner surface to be formed with teeth to mesh with the pinon, a supporting unit, a connecting component including a slidable engaging portion and a recess, and a locking component. Kuhn et al (US Patent No. 6,929,536) teaches a CMP system comprising a carrier head and conditioning device with the arm oscillating and a driver but does not teach a driving component being a pinion and surrounding surface and inner surface to be formed with teeth to mesh with the pinon, a supporting unit, a connecting component including a slidable engaging portion and a recess, and a locking component. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723